ORDER
PER CURIAM.
Movant, Steven Brewer, appeals from the denial of his Rule 24.035 motion without an evidentiary hearing. We affirm. We have reviewed the briefs of the parties and the legal file and find the findings and conclusions of the motion court are not clearly erroneous. As we further find an extended opinion would have no precedential value, we affirm the motion court’s order pursuant to Rule 84.16(b). A memorandum, solely for the use of the parties here involved, has been provided explaining the reasons for our decision.